 


109 HR 5215 IH: To designate the United States bankruptcy courthouse located at 271 Cadman Plaza East, Brooklyn, New York, as the 
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5215 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Towns introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the United States bankruptcy courthouse located at 271 Cadman Plaza East, Brooklyn, New York, as the Conrad Duberstein United States Bankruptcy Courthouse. 
 
 
1.DesignationThe United States bankruptcy courthouse located at 271 Cadman Plaza East, Brooklyn, New York, shall be known and designated as the Conrad Duberstein United States Bankruptcy Courthouse. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the Conrad Duberstein United States Bankruptcy Courthouse. 
 
